The offense is possession of whisky on premises where beer was sold under a permit; the punishment, a fine of $100.00.
Appellant was employed in the beer tavern of D. D. Sullivan. On the 30th of October, 1937, officers searched the tavern and found therein a pint of whisky, which appellant admitted belonged to him.
It is appellant's contention that the court committed error in instructing the jury that the minimum punishment was a fine of $100.00. Subdivision (c) of Section 3, Article 666, Vernon's Ann. Texas P. C., reads as follows: "It shall be unlawful for any person to whom a Wine and Beer Retailer's Permit or Beer Retailer's License has been issued or any officer, agent, servant, or employee thereof to have in his possession on the licensed premises, any distilled spirits or any liquor containing alcohol in excess of fourteen (14) per centum by volume."
Subdivision (d) of said section provides: "Any person who violates any portion of this Section shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by fine of not less than One Hundred Dollars ($100) nor more than One Thousand Dollars ($1,000), or by imprisonment in the county jail for not more than one year. Any person who is twice convicted under the provisions of this Section shall for the second and all subsequent offenses be punished by fine of not less than One Hundred Dollars ($100) nor more than One Thousand Dollars ($1,000), and by confinement in the county jail for not less than thirty (30) days nor more than one year."
Obviously, the court correctly instructed the jury as to the minimum penalty.
Bill of exception No. 2 is concerned with appellant's objection to the introduction in evidence of the pint of whisky the officers discovered in the beer tavern. The objection was not well taken.
An examination of the remainder of appellant's bills of exception leads us to the conclusion that reversible error is not presented.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 647 
                    ON MOTION FOR REHEARING.